Exhibit 10.1
4th Amendment to Lease Agreement— 70 Carlson Road
This Amendment to Lease is entered into by 100 Carlson Road LLC (“Landlord”),
100 Carlson Road, Rochester, New York 14610 and Harris Interactive Inc.
(“Tenant”), 60 Corporate Woods, Rochester, New York 14623.
WITNESSETH
Whereas, Landlord and Tenant entered into that certain Lease Agreement dated
July 1, 1998; 1st Amendment to Lease dated July 1, 1999; 2nd Amendment to Lease
dated August 2, 1999; 3rd Amendment to Lease dated March 20, 2003 (“Lease
Agreement”).
NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant agree
as follows:

1.   Current Lease: The parties agree that the current Lease Agreement is
effective through October 31, 2008. The current rent is Two Hundred Forty-Four
Thousand Nine Hundred Twenty Dollars ($244,920.00) annually, payable Twenty
Thousand Four Hundred Ten Dollars ($20,410.00) monthly.

2.   Lease Extension: The parties further agree that the term of the Lease
Agreement is hereby extended from November 1, 2008 through October 31, 2011. The
rent effective November 1, 2008 shall be Three Hundred Four Thousand One Hundred
Dollars ($304,100.00) annually, payable Twenty Five Thousand Three Hundred
Forty-One and 67/100 Dollars ($25,341.67) monthly.

3.   Lease Extension Option: The tenant reserves the option to extend the Lease
Agreement for an additional three (3) years and eight (8) months from
November 1, 2011 through June 30, 2015 by written notice rendered to Landlord at
the above address at least two hundred seventy (270) days prior to the
expiration of the then current lease term on October 31, 2011.

4.   Option Term Rent: The rent for the Lease Extension Option Term effective
from November 1, 2011 through June 30, 2015 shall be Three Hundred Fifteen
Thousand Six Hundred Dollars ($315,600.00) annually, payable Twenty Six Thousand
Three Hundred Dollars ($26,300.00) monthly, fully net.

3.   Conditions: All other terms and conditions of the Lease Agreement shall
remain the same.

Dated this 23rd day of September, 2008

                  LANDLORD         100 Carlson Road LLC    
 
           
 
  By   /s/ Elliott Landsman    
 
           
 
                Printed Name Elliott Landsman    

 



--------------------------------------------------------------------------------



 



                  TENANT         Harris Interactive Inc.    
 
           
 
  By   /s/ Ronald E. Salluzzo    
 
           
 
                Printed Name Ronald E. Salluzzo    
 
           
 
  By   /s/ Gregory T. Novak    
 
           
 
                Printed Name Gregory T. Novak    

2